DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I), Claim 1-5 in the reply filed on 11/30/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (U.S. 5,122,078).
With respect to claim 1, Davis discloses an insulation displacement contact compliant pin (32, Figs. 1, 4, and 7), comprising: an upper section (38, Fig. 4) having a blade (46, Fig. 7) thereon; a pin barb section (see at the lead line of 76 in Fig. 4) having a first pin barb thereon (76, Fig. 4); and a lower section (see at the lead line of 40 in Fig. 4) with a compliant retention feature (see how this section is retained in the housing 22 in Figs. 1 and 8).
With respect to claim 2, Davis discloses the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises a second pin barb thereon (see the barbs at the lead line of 76 in Fig. 4).
With respect to claim 3, Davis discloses the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises a pair of the first pin barb on opposite sides of the pin barb section (see the barbs at the lead line of 76 in Fig. 4).
With respect to claim 4, Davis discloses the insulation displacement contact compliant pin of claim 1, wherein the pin barb section comprises one pair of a second pin barb thereon below the first pin barb (see the barbs at the lead line of 76 in Fig. 4).
With respect to claim 5, Davis discloses the insulation displacement contact compliant pin of claim 3, wherein the pin barb section comprises a pair of a second pin barb thereon below the pair of a first pin barb (see the barbs at the lead line of 76 in Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833